[Cite as Disciplinary Counsel v. Bein, 105 Ohio St. 3d 62, 2004-Ohio-7012.]




                           DISCIPLINARY COUNSEL V. BEIN.
  [Cite as Disciplinary Counsel v. Bein, 105 Ohio St. 3d 62, 2004-Ohio-7012.]
Attorneys at law — Misconduct — Permanent disbarment — Multiple criminal
        convictions — Engaging in conduct involving moral turpitude —
        Engaging in conduct involving dishonesty or deceit — Engaging in
        conduct adversely reflecting on fitness to practice law.
(No. 2004-1012 — Submitted October 13, 2004 — Decided December 29, 2004.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 03-041.
                                ____________________
        Per Curiam.
        {¶ 1} Respondent, William Sam Bein of Beachwood, Ohio, Attorney
Registration No. 0033234, was admitted to the Ohio bar in 1978. In 1995, we
suspended respondent’s license to practice law after he failed to comply with the
continuing legal education requirements of Gov.Bar R. X for the 1992-1993
reporting period. In re Report of Comm. on Continuing Legal Edn. (1995), 74
Ohio St. 3d 1426, 655 N.E.2d 1311. In 2002, we reinstated respondent’s license to
practice law after he complied with the requirements for reinstatement set forth in
Gov.Bar R. X(7). In re Report of Comm. on Continuing Legal Edn. (2002), 94
Ohio St. 3d 1492, 763 N.E.2d 1188. On December 27, 2002, we imposed an
interim suspension under Gov.Bar R V(5) after we received notice that respondent
had been convicted of a felony offense. See In re Bein, 97 Ohio St. 3d 1497,
2002-Ohio-7200, 780 N.E.2d 602.
        {¶ 2} In 2003, relator, Disciplinary Counsel, charged respondent with
professional misconduct. The parties have signed a statement stipulating to the
following facts:
                            SUPREME COURT OF OHIO




       {¶ 3} In 1995, respondent entered pleas of guilty to two federal criminal
charges in the U.S. District Court for the Western District of Pennsylvania, case
No. 94-214.    Those criminal offenses were (1) conspiracy to engage in the
interstate transportation of stolen property, a violation of Sections 371 and 2314,
Title 18, U.S.Code, and (2) conspiracy to conduct financial transactions for stolen
goods (money laundering), a violation of Section 1956(h), Title 18, U.S.Code.
Respondent was sentenced to a term of five years of probation with a special
condition of six months of home detention. He was also required to forfeit
$150,000 to the United States government.
       {¶ 4} The crimes occurred between 1989 and 1994.                Respondent
willfully and knowingly conspired with others in an illegal commercial enterprise
involving the interstate transportation and sale of stolen over-the-counter
pharmaceuticals, health and beauty aids, and sundry items such as film and
batteries. He and his wife paid for the goods that they knew or should have
known were stolen, and they in turn resold those goods at a higher price to
wholesalers who repackaged the goods and returned them to the legitimate stream
of commerce.
       {¶ 5} Although respondent was sentenced in 1996, relator did not learn
about the federal convictions until 2002, and for that reason, notification to this
court under Gov.Bar R. V(5) was delayed.         Once relator learned about the
convictions and advised this court, we imposed the interim-suspension order in
December 2002.
       {¶ 6} Relator alleged in 2003 that respondent had violated four
Disciplinary Rules: DR 1-102(A)(3) (barring illegal conduct involving moral
turpitude), 1-102(A)(4) (barring conduct involving dishonesty, fraud, deceit, or
misrepresentation), 1-102(A)(6) (barring conduct that adversely reflects on a
lawyer’s fitness to practice law), and 1-103(A) (requiring an attorney to report
any violation of DR 1-102 to an authority empowered to investigate it).




                                        2
                               January Term, 2004




       {¶ 7} A panel of the Board of Commissioners on Grievances and
Discipline of the Supreme Court heard testimony in December 2003 about
respondent’s actions. Based on respondent’s admissions and on testimony at the
hearing, the panel unanimously found that respondent had violated DR 1-
102(A)(3), (4), and (6), but found that the alleged violation of DR 1-103(A) had
not been proven by clear and convincing evidence. That charge was therefore
dismissed. The board adopted the panel’s findings of misconduct.
       {¶ 8} In recommending a sanction for this misconduct, the panel
considered the aggravating and mitigating factors of respondent’s case.       See
Section 10 of the Rules and Regulations Governing Procedure on Complaints and
Hearings Before the Board of Commissioners on Grievances and Discipline
(“BCGD Proc.Reg.”). Among the relevant aggravating factors, the panel found
that respondent had shown no remorse for his crimes and had tried to downplay
the role that he played in the criminal conspiracy. BCGD Proc.Reg. 10(B)(1)(g).
His actions reflected a selfish motive, according to the panel, and he had engaged
in a pattern of misconduct and had committed multiple offenses.            BCGD
Proc.Reg. 10(B)(1)(b), (c), and (d).        Also, the retail stores that had been
victimized by the thefts and the conspiracy suffered significant financial harm.
BCGD Proc.Reg. 10(B)(1)(h).
       {¶ 9} On the mitigating side of the equation, the panel noted that
respondent had no prior disciplinary record, aside from his continuing-legal-
education suspension, BCGD Proc.Reg. 10(B)(2)(a), and found that he had
generally been cooperative with the disciplinary process.       BCGD Proc.Reg.
10(B)(2)(d). Also, respondent had been punished in federal court for his crimes.
BCGD Proc.Reg. 10(B)(2)(f).
       {¶ 10} The panel recommended that respondent be permanently disbarred,
and the board adopted that recommendation.




                                        3
                             SUPREME COURT OF OHIO




       {¶ 11} Respondent has filed objections to the board’s recommendation,
and the relator has responded to those objections. After reviewing the matter and
after hearing oral argument, we find that respondent did indeed commit the
misconduct found by the board, and we conclude that disbarment is the
appropriate sanction.
       {¶ 12} An attorney who turns to crime and is convicted of theft offenses
should be disbarred. See Cincinnati Bar Assn. v. Blake, 100 Ohio St. 3d 298,
2003-Ohio-5755, 798 N.E.2d 610, ¶ 7. To be sure, respondent contends that he
was not solely responsible for the financial losses incurred by the retail businesses
that were the victims of his crimes, but he cannot deny that he continued to
participate in those crimes over several years and that the total losses from the
conspiracy reached into the hundreds of thousands of dollars.
       {¶ 13} A lawyer who engages in the kind of criminal conduct committed
by respondent violates the duty to maintain personal honesty and integrity, which
is one of the most basic professional obligations owed by lawyers to the public.
Respondent’s misconduct was harmful not only to the businesses affected but also
to the legal profession, which is and ought to be a high calling dedicated to the
service of clients and the public good.
       {¶ 14} Accordingly, respondent is hereby permanently disbarred from the
practice of law in Ohio. Costs are taxed to respondent.
                                                             Judgment accordingly.
       MOYER, C.J., RESNICK, F.E. SWEENEY, PFEIFER, LUNDBERG STRATTON,
O’CONNOR and O’DONNELL, JJ., concur.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Lori J. Brown, First
Assistant Disciplinary Counsel, for relator.
       William Sam Bein, pro se.
                            _____________________




                                          4